Citation Nr: 0726921	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002, 
rating decision of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO), which found no 
new and material evidence to reopen the claim for service 
connection for PTSD, and denied service connection for 
bilateral hearing loss and tinnitus.  

This case is now ready for appellate review. 


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating decision 
of September 1997 and the denial was not timely appealed.  

2.  Evidence submitted since the September 1997 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for PTSD.  

3.  The veteran failed to report for VA examinations of 
October 2002, December 2002, April 2003, June 2003, and 
February 2005.  

4.  There is no competent medical evidence showing that 
bilateral hearing loss and tinnitus has been diagnosed.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  Evidence submitted subsequent to the September 1997 
denial of service connection for PTSD is not new and 
material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a), 3.655 (2006).

3.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.655 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in letters of August 2002, November 2003, and 
January 2005, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims for new and material evidence and service connection.  
The letters specified what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to his claim.  
The Board notes that the appellant did not receive notice as 
to the disability rating and the effective date elements, as 
required by Dingess.  Therefore, VCAA notice is presumed 
prejudicial pertaining to content.  Nevertheless, the Board 
finds that such presumption of prejudice is rebutted because 
these errors did not affect the essential fairness of the 
adjudication.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is against the claims on appeal, any question as 
to the rating and effective date to be assigned is moot.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claims.  The record 
includes service medical records and VA treatment records.  
There are no known additional records to obtain.  The veteran 
sent a letter to VA in August 2002, that he had no private 
treatment records and no additional information or evidence 
that he needed VA to obtain for him.  A hearing was offered, 
and the veteran declined.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide these claims.  See 38 C.F.R. § 3.159(c)(4).  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with his claim.


II.  New and Material-PTSD

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2006).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 
(1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for PTSD was denied by rating decision of 
September 1997.  No evidence had been submitted that 
established that the veteran had PTSD.  In fact, the veteran 
underwent VA examination in September 1997, and the finding 
was no psychiatric diagnosis.  The veteran was sent notice of 
the denial in a letter of October 1997, and he did not timely 
appeal this decision.  

The Board has reviewed the evidence received into the record 
since the September 1997 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection for PTSD.  The only pieces 
of evidence submitted to the record since the March 2002 
denial were VA medical records which were essentially 
unrelated to the veteran's claimed PTSD, a PTSD 
questionnaire, and four cancellation notices wherein the 
veteran failed to report for VA psychiatric examination.  
None of this evidence substantiates the veteran's claim that 
he has PTSD which is related to service.  Further, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, however, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b).  

In October 2002 and December 2002, the veteran indicated that 
he could not report for an examination because he was 
undergoing eye surgery.  In 2003, the veteran cancelled his 
examinations because he indicated that he was not ready to 
have an examination at that time.  Finally, in February 2005, 
the veteran's spouse cancelled his appointments for 
examination by VA because the veteran indicated that he did 
not wish to come for the examination and did not want to have 
anything to do with VA.  Although the veteran initially had 
good cause for failing to report for his examinations in 
October and December 2002, for PTSD, the desire to not be 
examined in 2003 because he was not ready, and his February 
2005 statement that he did not want to have anything to do 
with VA, failed to show good cause for not reporting for a VA 
psychiatric examination.  

In the absence of a diagnosis of PTSD, and failure to show 
good cause for failure to report for a VA examination, the 
petition to reopen the claim for service connection for PTSD 
is denied as new and material evidence has not been 
submitted.  


III Service Connection

The veteran asserted that service connection is warranted for 
bilateral hearing loss and tinnitus due to service 
incurrence.  He maintains that he has bilateral hearing loss 
and tinnitus as a result of acoustic trauma while serving on 
an air field in Corsica.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Certain diseases, including sensorineural hearing loss may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for 
Health letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

After a thorough review of the entire record, service 
connection is not warranted for bilateral hearing loss or 
tinnitus.  

Service medical records are devoid of findings, treatment, or 
diagnosis for bilateral hearing loss or tinnitus.  An 
October 1945 separation examination shows that the veteran's 
hearing was 15/15 in both ears in a whispered voice. 

Since service, there is no evidence of hearing loss or 
tinnitus.  The veteran was scheduled for several VA 
examinations, but failed to report.  As previously stated, 
the veteran did not report for any of the scheduled 
examinations of October 2002, December 2002, April 2003, June 
2003 or February 2005.  There was no good cause shown as to 
why the veteran did not report for the April 2003, June 2003 
or February 2005 VA examinations.  Evidence obtained from 
these examinations could have been material to the outcome of 
these claims.  See 38 C.F.R. § 3.655(b).  As such, there is 
no diagnosis of bilateral hearing loss or tinnitus.  In order 
to prevail on a claim for service connection, there must be 
current evidence of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). Here, there is no 
competent medical evidence of any bilateral hearing loss 
condition or tinnitus.  Therefore, service connection is 
denied for these disorders.   


ORDER

New and material evidence not having been submitted, the 
claim for service connection for PTSD has not been reopened, 
and the appeal is therefore, denied.

Service connection for bilateral hearing loss and tinnitus is 
denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


